Citation Nr: 1309600	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  13-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of increased attorney fees in excess from past-due benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran was on active duty from November 1978 to April 1981.  The appellant is the Veteran's private attorney.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  The appellant's claim for additional attorney's fees from past due benefits based on his representation of the Veteran.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case involves a simultaneously contested claim, since allowance of the appellant's appeal could result in lesser back benefits paid to the Veteran.  38 C.F.R. § 20.3(p) (2012).  As a simultaneously contested claim, special procedural regulations are applicable.  Under 38 C.F.R. § 19.100, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101, upon the filing of an NOD in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC.  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2002).  Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2012).

In a June 2012 decision, the RO found that the appellant was eligible for a direct payment of fees of $1,014.22 under 38 C.F.R. § 14.636 for his representation of the Veteran regarding the award of benefits in the February 2012 rating decision.  VA was to withhold an assessment of $50.71 from the fees, resulting in a net payment of $963.51.  In a statement received by VA in June 2012 entitled Notice of Disagreement (NOD), the appellant expressed disagreement with the June 12, 2012 rating decision.  The only decision related to the Veteran from June 2012 was the June 12, 2012 decision regarding the appellant's attorney's fees.  Therefore, the appellant is presumed to have submitted an NOD stating disagreement with the June 2012 decision regarding attorney fees.  The RO has not issued the appellant and the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the appellant and the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.101.

Accordingly, the case is REMANDED for the following action:

Issue the appellant and the Veteran an SOC with respect to the claim for payment of attorney fees in excess of $963.51 from past-due benefits, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

